Exhibit 99.2 IASTA.COM, INC. AND IASTA RESOURCES, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 IASTA.COM, INC. AND IASTA RESOURCES, INC. TABLE OF CONTENTS MARCH 31, 2 Page Consolidated Financial Statements: Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 2 Condensed Consolidated Statements of Stockholders’ Equity (Deficit) Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 - 12 IASTA.COM, INC. AND IASTA RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2013 March 31, 2014 December 31, 2013 (unaudited) Current Assets: Cash $ 2,016,023 $ 1,368,567 Accounts receivable, net of allowance for doubtful accounts of $64,195 and $45,529 2,198,369 2,378,390 Deferred income tax 39,899 39,899 Other current assets 578,864 Total current assets 4,833,155 Property and equipment, net 267,506 266,365 Other Assets 179,976 Total Assets $ 5,280,637 $ 4,679,563 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Subordinated note payable to stockholder $ 308,273 $ 339,185 Accounts payable 514,216 254,092 Deferred revenue 3,173,889 2,710,190 Accrued payroll and related liabilities 491,769 372,164 Other current liabilities 321,471 306,765 Income taxes payable 33,761 33,761 Short-term debt (line of credit) 652,568 Total current liabilities 5,495,947 Total liabilities 5,495,947 4,668,725 Stockholders' Equity (Deficit): Common stock 25,870 25,870 Retained earnings 770,496 999,893 Foreign currency translation adjustment 30,062 26,813 Less treasury stock, at cost ) ) Total stockholders' equity (deficit) ) 10,838 Total Liabilities and Stockholders' Equity (Deficit) $ 5,280,637 $ 4,679,563 See accompanying Notes to Consolidated Financial Statements. 1 I ASTA.COM, INC. AND IASTA RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) QUARTERS ENDED MARCH 31, 2 (unaudited) Three Months ended March 31, Revenues Recurring revenues $ 2,042,586 $ 2,003,050 Non-recurring revenues 512,682 1,157,345 Total revenues 2,555,268 3,160,395 Cost of revenues: Cost of recurring revenues 151,333 167,999 Cost of non-recurring revenues 485,274 818,054 Total cost of revenues 636,607 986,053 Gross profit: Recurring gross profit 1,891,252 1,835,051 Non-recurring gross profit 27,409 339,290 Total gross profit 1,918,661 2,174,341 Operating expenses: General and administrative 612,444 449,016 Sales and marketing 923,897 845,408 Research and development 597,052 431,061 Total operating expenses 2,133,393 1,725,485 Income (loss) from Operations ) 448,856 Other income/(expense), net ) ) Income before provision for income taxes ) 385,839 Provision for income taxes 1,800 2,341 Net Income (Loss) $ ) $ 383,498 Other comprehensive income (loss) Foreign currency translation adjustment 3,249 ) Other comprehensive income 3,249 ) Comprehensive income (loss) $ ) $ 372,027 See accompanying Notes to Consolidated Financial Statements. 2 IASTA.COM, INC. AND IASTA RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS PERIODS ENDED MARCH 31, 2 (unaudited) Three months ended March 31 2014 March 31 2013 Cash Flows From Operating Activities Net Income (loss) $ ) $ 383,498 Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation 53,164 50,880 Allowance for doubtful accounts 18,666 18,215 Changes in assets and liabilities Accounts receivable 161,355 81,986 Other assets ) ) Accounts payable 260,124 45,848 Unearned license revenue 463,699 ) Accrued expenses and other current liabilities 134,332 ) Income taxes payable - ) Net cash provided by operating activities 729,397 459,055 Cash Flows From Investing Activities Capital expenditures ) ) Cash Flows From Financing Activities Payments on subordinated note payable to stockholder ) ) Net cash used in financing activities ) ) Effect of Exchange Rate Adjustment 3,249 ) Net increase 647,456 403,238 Cash, Beginning of Period 1,368,567 1,300,570 Cash, End of Period $ 2,016,023 $ 1,703,808 Supplemental Disclosure of Cash Flow Information: Cash payments for interest $ 12,837 $ 11,955 Cash paid for income taxes $ - $ 25,436 See accompanying Notes to Consolidated Financial Statements. 3 1. SIGNIFICANT ACCOUNTING POLICIES The accompanying consolidated financial statements include the accounts of IASTA.COM and its wholly owned subsidiaries, IASTA LIMITED and IASTA EXPORT CORPORATION (the “Company”), and IASTA RESOURCES, INC. (“IRI”), collectively referred to herein as the “Companies”. All material intercompany balances and transactions have been eliminated in consolidation. The Company, formed in 2000 and headquartered in Carmel, Indiana, develops and sells a software application and internet-based service to its customers in support of their e-sourcing and procurement departments. In addition, the Company offers professional services and support to the customer purchased software application. IRI leases employees to the Company. IASTA EXPORT CORPORATION was formed as a wholly owned tax-exempt subsidiary of IASTA.COM on March 17, 2011, as an Interest Charge Domestic International Sales Company. Beginning with the year ending December 31, 2011, IASTA EXPORT CORPORATION receives a 50% commission on international export net income of U.S. developed software. The significant accounting policies followed by the Companies in the preparation of the consolidated financial statements are as follows: Principles of Consolidation The consolidated financial statements include all accounts of the Company and those of its wholly-owned subsidiaries. All intercompany accounts and transactions have been eliminated. Foreign Currency Exchange The functional currency of all the Company’s U.K. subsidiaries is a local currency. The Company translates assets and liabilities of its U.K. subsidiaries into U.S.dollars using period-end exchange rates and revenues, expenses and cash flows using the average exchange rates for the reporting period.
